Citation Nr: 0812001	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board remanded this matter in April 2006 so that 
additional evidence could be developed.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims to be entitled to service connection for 
hearing loss.  He alleges that his hearing loss is the result 
of a vehicle battery explosion in 1947.

The veteran's service medical records, with the exception of 
a January 1948 separation examination report, are 
unavailable.  The separation examination report showed 
whispered voice hearing test bilaterally to be 15/15.  

A private medical provider, Susan Brown Good, Au.D., 
indicated in March 2002 that there was a 50 percent chance 
that the veteran's hearing loss was the result of an 
explosion he suffered while serving in the Army.  She added 
that acoustic trauma causes permanent hearing loss.  It 
appears that she did not have an opportunity to review the 
veteran's claims folder.  


A February 2007 letter from Dr. Good notes that the veteran 
suffered from irreversible bilateral sensorineural hearing 
loss.  She conceded that as a baseline audiogram was not 
available from the veteran's military entrance, it was 
difficult to ascertain the exact change in hearing due to 
acoustic trauma from the vehicle battery explosion.  
Audiology findings from 2001 show hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2007).  Dr. Good added that 
since the veteran had no other history of noise exposure in 
employment, one may surmise that the remaining hearing loss 
unrelated to aging is probably attributable to the acoustic 
trauma suffered in the military.  

As indicated in the Introduction, this claim was remanded in 
April 2006.  Unfortunately, some of the ordered development 
remains to be completed.  Accordingly, remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes first that, as part of the 
April 2006 remand, the RO was instructed to afford the 
veteran a "VA audiological examination."  While a January 
2008 supplemental statement of the case (SSOC) notes that 
"the Board remanded your appeal for a VA examination and 
opinion."  Inexplicably, a VA audiological examination has 
not been scheduled.  Additional action is therefore required.  
Stegall.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to obtain and associate with the record all 
pertinent evidence adequately identified by the veteran.  38 
U.S.C.A. § 5103A(b) (West 2002).  As part of a VA Form 21-
4142 supplied VA by the veteran, dated in May 2006, the 
veteran indicated that he "just had" a VA hearing test, and 
the audiologist informed him that his speech recognition was 
60 percent.  Those VA audio test findings are not of record.  
He also mentioned that his VA treatment records were at the 
VA hospital in Pittsburgh, Pennsylvania.  Post service VA 
medical records are not on file.  VA medical records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records may have 
bearing on the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  A remand is therefore necessary.

Therefore, the case is REMANDED for the following action:

1.  The RO should obtain all available 
treatment records pertaining to care for 
a hearing loss from the VA Medical Center 
in Pittsburgh, Pennsylvania.  All records 
secured must be associated with the 
claims file.  If any identified VA 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because VA records are Federal records, 
if they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  Thereafter, the veteran must be 
afforded a VA audiological examination.  
In light of the appellant's request, the 
examination should be conducted at the VA 
Medical Center Altoona, Pennsylvania if 
possible.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All indicated special 
studies and tests should be accomplished.  
Following the examination the examiner 
must address whether the veteran has a 
current hearing loss.  If so, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the disorder is the 
result of any disease or injury in 
service.  A complete rationale for any 
opinion offered must be provided.  If the 
examiner concludes that an opinion cannot 
be offered without engaging in 
speculation then he or she should state 
so in the report.  The examiner must 
offer comment on the opinion offered by 
Dr. Good.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the appellant does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

5.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a SSOC which includes 
a summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

